        Case 3:20-cv-00738-JAM Document 65-1 Filed 07/17/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 UNIVERSITAS EDUCATION, LLC,

          Plaintiff,

 v.
                                                           CIVIL ACTION NO. 3:20-cv-00738
 BENISTAR, BENISTAR ADMIN SERVICES,
 INC., TPG GROUP, INC., GRIST MILL
 PARTNERS, LLC, MOONSTONE PARTNERS,
 LLC, ALLIANCE CHARITABLE TRUST,
 PHOENIX CHARITABLE TRUST, ATLANTIC
 CHARITABLE TRUST, AVON CHARITABLE
 TRUST, CARPENTER CHARITABLE TRUST,
 DONALD TRUDEAU, MOLLY CARPENTER,
 JANE DOE ENTITIES UNDER CONTROL OF
 MOLLY CARPENTER AND/OR DONALD                              JULY 17, 2020
 TRUDEAU, AND JANE DOE ENTITIES UNDER
 CONTROL OF JUDGMENT DEBTORS

          Defendants.


                           [Proposed] ORDER OF ATTACHMENT

       WHEREAS, Plaintiff in the above-captioned action has made application for a

prejudgment remedy to attach the real and personal property of the defendants, as more particularly

described in the application;

       WHEREAS, the parties to the above-captioned action have entered into a Stipulation for

Prejudgment Attachment of Real Estate;

       NOW THEREFORE, it is hereby ORDERED, in accordance with that Stipulation, that:

       (1) Plaintiff may attach, to the value of seven hundred thousand Dollars ($700,000), certain

real property belonging to defendant Grist Mill Partners, LLC, that is located at 100 Grist Mill

Road, Simsbury, Connecticut and is described in Exhibit A hereto; and
        Case 3:20-cv-00738-JAM Document 65-1 Filed 07/17/20 Page 2 of 2



       (2)     Plaintiff may attach, to the value of four hundred thousand Dollars ($400,000),

certain real property belonging to defendant Molly Carpenter that is located at 18 Pond Side Lane,

Simsbury, Connecticut and described in Exhibit B hereto; and

       (3)     Plaintiff may attach, to the value of one million and sixty thousand Dollars

($1,060,000), certain real property belonging to defendant Moonstone Partners, LLC that is located

at 392B Cards Pond Road, South Kingstown, Rhode Island and is described in Exhibit C hereto.



       Dated at ___________________ this _______ day of 2020.




                                                    United States Magistrate Judge
